Case 3:19-bk-30289              Doc 947      Filed 08/28/19 Entered 08/28/19 12:27:23                     Desc Main
                                            Document      Page 1 of 2


                         IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

     In re:                                                  )      Chapter 11
                                                             )
     Blackjewel, L.L.C., et al.,                             )      Case No. 19-bk-30289
                                                             )
                               Debtors.1                     )      (Jointly Administered)

                   NOTICE OF FILING OF AMENDED PROPOSED ORDER AND
                        ASSET PURCHASE AGREEMENT APPROVING
                    THE SALE OF PAX ASSETS TO CONTURA ENERGY, INC.

          PLEASE TAKE NOTICE that, on August 22, 2019, Blackjewel, L.L.C., and its
 affiliated debtors and debtors-in-possession (collectively, the “Debtors”) in the above-captioned
 chapter 11 cases, filed the Motion of Debtors for Entry of Order Approving the Sale of Pax
 Assets to Contura Energy, Inc. Free and Clear of Liens, Claims and Encumbrances [Docket No.
 835] (the “Pax Sale Motion”).2

       PLEASE TAKE FURTHER NOTICE that, a proposed form of order granting the Pax
 Sale Motion (the “Proposed Pax Order”) and the related asset purchase agreement (the “Pax
 APA”) were attached to the Pax Sale Motion as Exhbits A and B, respectively.

        PLEASE TAKE FURTHER NOTICE that counsel to the Debtors and Contura Energy,
 Inc. (“Contura”) have since actively worked with counsel to the Official Committee of
 Unsecured Creditors (the “Committee”) to address certain concerns of the Committee regarding
 the Pax Sale Motion, Proposed Pax Order and Pax APA.

        PLEASE TAKE FURTHER NOTICE that, an amended order granting the Pax Sale
 Motion (the “Amended Pax Order”) and an amended Pax APA (the “Amended Pax APA”) are
 attached hereto as Exhibit A and Exhibit B, respectively. The modifications included in the
 Amended Pax Order and Amended Pax APA reflect an agreed upon resolution of the
 Committee’s concerns among the Debtors, Contura and the Committee.

         PLEASE TAKE FURTHER NOTICE that, for the convenience of the Court and
 parties in interest, redlines comparing the Amended Pax Order to the Proposed Pax Order and the
 Amended Pax APA to the Pax APA are attached hereto as Exhibit C and Exhibit D.


 1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number
 are as follows: Blackjewel, L.L.C. (0823); Blackjewel Holdings L.L.C. (4745); Revelation Energy Holdings,
 LLC (8795); Revelation Management Corporation (8908); Revelation Energy, LLC (4605); Dominion Coal
 Corporation (2957); Harold Keene Coal Co. LLC (6749); Vansant Coal Corporation (2785); Lone Mountain
 Processing, LLC (0457); Powell Mountain Energy, LLC (1024); and Cumberland River Coal LLC (2213). The
 headquarters for each of the Debtors is located at 1051 Main Street, Milton, West Virginia 25541-1215.
 2
     Capitalized terms used but not otherwise defined herein shall have the meaning ascribed in the Pax Sale Motion.
Case 3:19-bk-30289   Doc 947    Filed 08/28/19 Entered 08/28/19 12:27:23      Desc Main
                               Document      Page 2 of 2



 DATED: August 28, 2019                SUPPLE LAW OFFICE, PLLC

                                        Joe M. Supple, Bar. No. 8013
                                        801 Viand St.
                                        Point Pleasant, WV 25550
                                        Telephone: 304.675.6249
                                        Facsimile: 304.675.4372
                                        joe.supple@supplelaw.net

                                         – and –

                                        SQUIRE PATTON BOGGS (US) LLP



                                    By: /s/ Stephen D. Lerner
                                        Stephen D. Lerner (admitted pro hac vice)
                                        Nava Hazan (admitted pro hac vice)
                                        Travis A. McRoberts (admitted pro hac vice)
                                        201 E. Fourth St., Suite 1900
                                        Cincinnati, Ohio 45202
                                        Telephone: 513.361.1200
                                        Facsimile: 513.361.1201
                                        stephen.lerner@squirepb.com
                                        nava.hazan@squirepb.com
                                        travis.mcroberts@squirepb.com

                                        Co-Counsel to the Debtors and
                                        Debtors-in-Possession
